Citation Nr: 1229300	
Decision Date: 08/24/12    Archive Date: 08/30/12	

DOCKET NO.  06-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 (West 2002).  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to July 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2005 rating decision in which the RO, in pertinent part, denied entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.  

In April 2007, the Veteran gave testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO.  A transcript of the hearing proceedings is of record and has been reviewed.  

A review of the record reveals that in January 2008, the Board remanded the claim to the RO for additional development.  The case was then returned to the Board and in a decision dated in June 2009, it was determined that the criteria for establishing entitlement to compensation benefits for erectile dysfunction claimed to be the result of a VA treatment were not met.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside the aforementioned June 2009 decision and remanded the case for further proceedings.  The Board then in turn remanded the case in September 2011 for further development.  The requested actions were accomplished and the case has been returned to the Board for appellate review.  

The Board notes that the Veteran is currently in receipt of disability benefits for a number of disabilities, including situational adjustment reaction, rated as 50 percent disabling; residuals of a splenectomy, rated as 30 percent disabling; and a back disability, rated as 20 percent disabling.  He has a combined disability rating of 80 percent that has been in effect since 1992.  He also has been in receipt of a total rating based on unemployability due to the severity of the service-connected disabilities from January 15, 1997.  


FINDING OF FACT

Any additional disability sustained by the Veteran following penile prosthesis implantation and removal in 1994 by VA did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on part of the VA, nor as the result of an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in developing claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service connection claim, including:  (1) Veteran's status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date of the disability award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant appeal, a July 2005 pre rating and a January 2008 post rating letter provided notice to the appellant regarding what information and evidence was needed to substantiate his claim for compensation benefits under Section 1151, as well as what information and evidence was to be submitted by him, and what information and evidence would be obtained by VA.  The letter specifically informed him to submit any evidence in his possession pertinent to the claim.  

The record also reflects that VA has made reasonable efforts to obtain and to assist in obtaining all relevant records pertinent to the Veteran appeal.  Both VA and private treatment records have been associated with the claims file.  Also, the Veteran was accorded an examination by VA with regard to the matter at issue in January 2009.  Further, the Veteran had the opportunity to provide testimony on his own behalf at a hearing before the Undersigned in April 2007.  

The Board notes that in a January 2008 remand, the RO was instructed to obtain the complete medical inpatient/outpatient records related to the Veteran's March 1994 penile prosthesis implant surgery and the May 1994 penile prosthesis removal surgery from the VA Medical Center in Togus, Maine.  The records have been transferred to the Medical Center in Columbia, South Carolina, and that facility indicated that the records had been transferred to the VA Medical Center in Phoenix, Arizona.  Unfortunately, in January 2007, the Phoenix VA Medical Center indicated that it did not have the records.  However, the Veteran was able to submit copies of some of the records, including VA urology notes in 1992, 1993, 1994, as well as an operation report of venous ligation surgery in May 1993, operation reports and inpatient records relating to the March 1994 implant surgery and May 1994 removal surgery and a February 1996 VA urology record.  

Recently added to the record were copies of Standard Form 522 (Request for Administration of Anesthesia and for Performance of Operations and other Procedures) dated in March 1994 and May 1994.  Both forms were signed by the Veteran.  In July 2012, the Veteran submitted a statement that when he was told the implant was infected by a VA physician, "within 15-20 minutes I was signing a bunch of paperwork (my ignorance I did not read)."  He claims that he never saw the physician again after leaving the office.  As far as the VA physician whose name was given on the May 1994 form, the Veteran claimed "never heard of, spoke to, met, treated by or him talked to me.  (ever).  That's why the consent forms are incomplete...".  However, the Board notes that the March 1994 form referred to risks involved being "risk of infection/bleeding/malfunction discussed."  While it would be ideal to have every pertinent medical document available for review, the Board finds that the record shows the presence of more than enough medical records to make a fair and equitable determination at this time.  The Board finds there is no further notice or assistance to the appellant required to fulfill the duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim of entitlement to compensation under 38 U.S.C.A. § 1151 is ready to be evaluated on the merits.  

Pertinent Law and Regulations

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that VA failed to exercise the duty of care that would be expected of a reasonable healthcare provider or that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's informed consent.  To establish the approximate cause of any additional disability, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (d) (1).  

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable in each claim has to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable healthcare provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.   

Determinations of whether there is informed consent involve consideration of whether the healthcare providers substantially comply with the requirements of 38 C.F.R. § 17.32 (2011), which states that general requirements for informed consent include an explanation "in language understandable to the patient...the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done."  38 C.F.R. § 17.32 (c) (2011).  

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d) (1).  The Court has held that a "generic, standard form is the best overall approach to accomplishing documentation of the consent process."  Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  

The Secretary of VA shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000)  (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The gist of the Veteran's contentions is that he sustained additional disability resulting from surgeries done by VA in 1994 involving a penile implant and that the additional disability was either the result of improper care rendered by VA or was an event not reasonably foreseeable.  Based on a longitudinal review of the evidence of record, the Board disagrees.  

A review of that evidence of record reflects that the Veteran was seen for complaint of sexual dysfunction by VA in 1992.  In January 1993, penile tumescence monitoring revealed organic erectile dysfunction.  In May 1993, he underwent venous ligation of the penis without complication.  Postoperative notes reflect continued erectile dysfunction.  In March 1994, the Veteran elected to have a penile prosthesis surgically implanted.  

Recently associated with the claims file is a copy of the Standard Form 522 (Request for Administration of Anesthesia and for Performance of Operations and other Procedures).  The  procedure in question was for the insertion of a penile prosthesis.  It was indicated that "the nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me.  I acknowledge that no guarantees have been made to me considering the results of the operation or procedure.  I understand that the nature of the operation or procedure to be..."  Written into the statement of request were the words "risk of infection/bleeding/malfunction discussed."  Elaboration was not provided.  It was not indicated by whom the procedure was to be performed or directed.  A physician signed his name indicating that he had counseled the Veteran as to the nature of the proposed procedure, the attendant risks involved, and the expected results as described above.  The Veteran signed the form indicating that he understood the nature of the proposed procedure, the attendant risks involved, and the expected results and "hereby request such procedure" be performed.  

The operative report for the procedure reflects it went well and the Veteran went to recovery in stable condition.  

In April 1994, a VA followup visit noted the wounds were well healed.  The prosthesis was described as inflated satisfactorily.  The Veteran complained of a sore penis.  

At the time of a May 1994 followup visit, the Veteran complained of drainage from the scrotum.  On examination, there was a small opening in the mid scrotal wound and the prosthesis tubing was protruding through the defect; it was noted that the prosthesis was infected.  On May 18, 1994, the Veteran signed the Standard Form 522 authorizing the removal of the infected penile prosthesis.  It was noted the procedure was performed by or under the direction of a Dr. Pomerantz.  A physician with an illegible signature signed his name reflecting he counseled the Veteran as to the nature of the proposed procedure, the attendant risks involved, and the expected results.  The Veteran signed the form indicating that he understood the nature of the proposed procedure, the attendant risks involved, and the expected results.  The operative report reflects that the penile prosthesis was surgically removed and the Veteran was treated with IV antibiotics and then discharged.  

Subsequent medical records reflect that in September 1994, the Veteran was seen for a complaint of numbness and tingling in the penis.  

In February 1996 the urology consultation referred to complaints of pain on ejaculation, continued impotency, and loss of sensation.  

Private treatment records dated in November 1996 reflect diagnoses that include penile neuropathy.  

Of record are VA outpatient treatment reports dated in September and October 1998 referring to complaints of penile and groin pain.  

At the time of the April 2007 hearing before the Undersigned, the Veteran testified that although he had erectile dysfunction prior to the 1994 surgeries, he was now totally impotent and had nerve damage with pain.  He stated that this had caused him to have mental problems, including depression.  

Of record is a report of a January 2009 VA examination reflecting the Veteran complained of continued erectile dysfunction and indicated he was totally impotent.  Examination findings included minimal scarring in the midline of the scrotal sac, but no other deformities were noted.  The diagnosis was erectile dysfunction, with subsequent penile implantation, infection, and resulting removal of the penile implant.  

The examiner reviewed the claims file and opined that the Veteran "less than likely as not has additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination in association with the March 1994 penile prosthesis insertion and resulting May 1994 penile prosthesis removal due to infection; nor due to an event not reasonably foreseeable."  The examiner's rationale was that there was no evidence of any breach in the standard of care provided and that, unfortunately, infection is a risk of any surgical procedure.  The examiner also noted that the Veteran had impotence prior to the implantation and continued to have impotence after removal of the penile implant.  

In view of the foregoing, the Board finds that the evidence in its entirety weighs in favor of a finding that the Veteran's erectile dysfunction was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or several instances of fault on part of the VA, and is not the result of an event that was not reasonably foreseeable by VA.  The preponderance of the evidence is against the claim.  

The only medical opinion of record is against the claim.  A VA physician who examined the Veteran in January 2009 indicated that he had reviewed the entire claims file and it was his opinion that there was no additional disability resulting from the 1994 surgeries and that the Veteran was impotent both before and after the procedures.  There is no evidence of any carelessness, negligence, lack of proper skill, or error in judgment on the part of VA.  The VA examiner stated in 2009 that there was no evidence of any breach of standard of care provided and that unfortunately infection is a risk of any surgical procedure.  The Veteran has submitted no medical opinion to the contrary.  

In adjudicating the claim, the Board has assessed the Veteran's competence and credibility with respect to his assertions.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159 (a) (2) (competent lay evidence means any evidence not requiring that the proponent has specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and  conveys matters that can be observed and described by a lay person).  

The Board has considered the Veteran's lay contentions that the dysfunction is due to faulty VA treatment and was not reasonably foreseeable; however, he is not competent to make such an assessment as he lacks some requisite medical expertise.  The Board finds much more probative the medical opinion of a skilled medical professional than the contentions of the Veteran himself.  

The Board notes that with regard to the surgical procedures the Veteran was accorded in 1994, there is documentation of informed consent both in March 1994 and May 1994.  All such consent forms do not outline every risk possible upon conducting any procedure, and here in signing the forms the Veteran acknowledged that the "nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me" and that "no guarantees have been made to me considering the results of the operation or procedure."  In a recent communication, he has indicated that he signed the first form in March 1994 but did not read the form.  With regard to the form he signed in May 1994, he states he never heard of, spoke to, met, treated, or talked to the physician whose name is on the form.  

Unfortunately, acknowledging that one did not read a form is not a valid defense.  With regard to now claiming that he does not recall ever talking to or meeting the physician or signed the informed consent paperwork in May 1994, the Board notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  The Board notes that the Veteran has not denied signing his name to the form and it is not surprising that the Veteran might not have recall of the physician at the present time, a time many years removed from the time of the surgical procedure in 1994.  The simple fact remains that the Veteran's name is signed to the form.  He has not denied that it is his signature.  By signing the form, he acknowledged that he was aware of any risks involved and he accepted them.  

Thus, the Board finds that the evidence of record does not show any VA fault in the Veteran's erectile dysfunction that could be attributed to carelessness, negligence, lack of proper skill, error in judgment, or an event that was not reasonably foreseeable.  The Board concludes that entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 is not established.  When the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







ORDER

Entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction as a result of VA medical treatment is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


